Citation Nr: 0520056	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  95-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the appellant's character of discharge for the 
period of service between March 18, 1982, and May 31, 1990, 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.

2.  Entitlement to an increased (initial) rating for service-
connected residuals of a shell fragment wound with metallic 
density in soft tissues of posterior aspect of the left neck, 
now rated 10 percent disabling.

3.  Entitlement to a compensable rating for service-connected 
residuals of a shell fragment wound of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARINGS ON APPEAL

Appellant and D.H.

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 31, 
1990; as discussed below, this consisted of several discrete 
periods of enlistment and re-enlistment.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1992 administrative decision of the 
VA Regional Office (RO) in Atlanta, Georgia, that found that 
the veteran's period of service from March 18, 1982, to May 
31, 1990, was a bar to benefits because it was "under other 
than honorable conditions.  The RO also found that the 
veteran's service from June 25, 1969, to March 17, 1982, was 
honorable and that he was entitled to any benefits related to 
that period of service.  In a July 1992 rating decision , the 
RO awarded service connection and a 0 percent rating for 
residuals of a shell fragment wound with metallic density in 
the soft tissues of the posterior aspect of the left neck.  
In that decision, the RO also denied service connection for 
"other neck condition" including residuals of neck injury 
from a car accident in May 1982.  The veteran testified 
before the Board at a hearing in February 1998.  The Board 
remanded the claim in March 1998.  Pursuant to the Board's 
remand, the RO issued a new administrative decision in May 
2001 that again concluded that VA benefits were precluded for 
the period of service from March 18, 1982, to May 31, 1990, 
because that service was under dishonorable conditions.  The 
appeal also arises from an October 2004 RO decision that 
denied an increased (i.e., compensable) rating for service-
connected residuals of a shell fragment wound of the left 
posterior axillary region.  

Since the Veterans Law Judge who presided over the March 1998 
Board hearing retired, the veteran testified before the 
undersigned Veterans Law Judge at a hearing that was held in 
April 2005 in Washington, D.C.

At the April 2002 Board hearing, the veteran sought to reopen 
a March 2000 RO decision that denied service connection for 
osteoarthritis of the lumbar spine.  In an October 2004 
rating decision, the RO noted that it was deferring 
consideration of a claim for service connection for a back 
disability pending disposition by the Board on the appeal 
involving the veteran's character of discharge.  Because the 
Board's decision today resolves the issue involving the 
veteran's character of discharge, there is no further basis 
for deferral of the RO's consideration of the claim for 
service connection for a back condition.  At the April 2005 
hearing, the veteran also argued that he is entitled to an 
earlier effective date for the award of a 10 percent rating 
for the service-connected residuals of a shell fragment wound 
to the left neck.  The RO has not previously adjudicated 
these issues.  Thus, they are referred to the RO for its 
consideration in the first instance, as appropriate.  

The claims for an increased (initial) rating for service-
connected residuals of a shell fragment wound with metallic 
density in soft tissues of posterior aspect of the left neck 
and for a compensable rating for service-connected residuals 
of a shell fragment wound of the left upper extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran with 
regard to his appeal of the claim involving the character of 
his discharge for the period between March 18, 1982, and May 
31, 1990, have been provided, and all evidence needed for 
disposition of this appeal has been obtained.

2.  The veteran served on active duty from June 1969 to May 
1990; his discharge for the service from March 18, 1982, to 
May 31, 1990, was for bad conduct. 
CONCLUSION OF LAW

The veteran's period of service from March 18, 1982, to May 
31, 1990, constitutes a bar to VA benefits.  38 U.S.C.A. §§ 
101(2), 1110, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.303(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must distinguish among the various 
issues that the veteran has raised in the course of the 
adjudicative proceedings dating back to the early 1990s.  The 
veteran has raised and the RO has adjudicated several 
discrete and separate issues:  1) residuals of a shell 
fragment wound to the left upper arm; 2) residuals of a shell 
fragment wound to the left neck; and 3) residuals of a neck 
condition based on a car accident in May 1982.  The RO has 
awarded service connection for the first two issues, but it 
has ruled that service connection is barred for the third 
issue (the residuals of a neck injury from a May 1982 car 
accident) because of the veteran's bad-conduct discharge from 
the period of service during which the car accident occurred.  
Because of the extraordinary confusion surrounding these 
issues, the Board must emphasize that each one of these 
issues is separate and distinct.  For instance, the veteran 
has disagreed with the RO's decision on the third issue (the 
bar to benefits) on the ground that he is still entitled to 
VA benefits arising from his other periods of service 
connection that were not covered by the bad-conduct 
discharge.  The veteran is correct in one regard:  the bad-
conduct discharge is a bar to benefits arising from that 
particular period of service, but it is not a bar to benefits 
arising from the earlier, honorable periods of service.  
However, there has also been some confusion as to the extent 
of the bar to benefits.  At this point, the Board must 
reiterate that VA has never intimated that benefits are 
barred based on events arising prior to March 18, 1982; the 
bar to benefits pertains only to events arising out of the 
veteran's latter period of service (March 18, 1982 to May 31, 
1990) for which he received a bad-conduct discharge. 

Moreover, the Board finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decisions on the specific issue 
(i.e., character of discharge for the veteran's service 
between March 1982 and May 1990) was in February 1992.  Even 
under Pelegrini, the notices to the veteran informed him of 
the bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent the veteran correspondence in September 1991; a 
statement of the case in March 1995; and supplemental 
statements of the case in May 2001 and August 2004.  There 
has been no harm to the veteran, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Any defect with regard to the timing and content 
of the notices to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  The Board notes the veteran's testimony 
before the Board in April 2005 that he had filed an 
application with the BCMR seeking to correct the character of 
his discharge.  However, he did not indicate that any 
decision had been issued by the BCMR.  In the more than one 
year since then, there has been no information from the 
veteran to suggest that the BCMR has upgraded the veteran's 
bad-conduct discharge for the period of service between March 
18, 1992, and May 31, 1990.  In the event that the BCMR does 
issue an upgraded discharge at some point in the future, the 
wise course would be for the veteran to file a claim for any 
pertinent benefits with the RO in the first instance.  
However, in view of the many years that have elapsed since 
the initial administrative decision involved in this appeal 
and the lack of any suggestion that the veteran's bad-conduct 
discharge has in fact been upgraded, the Board sees no need 
to delay resolution of this part of the appeal.  No further 
efforts are required by VA in this regard, as there is no 
suggestion that the BCMR has produced any decision that 
alters the veteran's bad-conduct discharge for the period 
between March 18, 1982, and May 31, 1990.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  Thus, 
VA has complied with all duties to assist the veteran.  

The Board now turns to the merits of the claim.

Service connection for VA disability compensation purposes 
will be awarded to a "veteran" who served on active duty 
during a period of war or during a post-December 31, 1946, 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

The definition of "veteran" in 38 U.S.C.A. § 101(2) also 
includes the requirement that the "person [have been] 
discharged or released [from active service] under conditions 
other than dishonorable."  The term "dishonorable" in 38 
U.S.C.A. § 101(2) can include a bad-conduct discharge.  See 
Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (affirming 
Board finding that recipient of bad-conduct discharge was not 
a "veteran" as defined in 38 U.S.C.A. § 101(2)).  Benefits 
are not payable when a claimant was discharged by reason of 
the sentence of a general court-martial, unless the claimant 
was insane at the time of the commission of the offense that 
led to the court-martial, or unless the claimant receives an 
upgraded discharge from a board for the correction of 
military records.  See 10 U.S.C.A. §§ 1552, 1553; 38 U.S.C. § 
5303(a), (b), (e); 38 C.F.R. § 3.12(b),(c)(2), (c)(6), (e), 
(f), (g); Helige v. Principi, 4 Vet.App. 32, 34 (1993) (newly 
submitted evidence was not material as to whether claimant 
was insane at time of offenses leading to court-martial).  
Status as an eligible claimant must be established before a 
person may receive VA services or benefits.  See Rogers v. 
Derwinski, 2 Vet.App. 419, 422 (1992) (citing Aguilar v. 
Derwinski, 2 Vet.App. 21 (1991)). 

The veteran first entered active duty from June 25, 1969, 
until June 17, 1971.  He re-enlisted on June 18, 1971; he 
again re-enlisted on March 18, 1977, until March 17, 1982.  
The character of service during all of these periods of 
service was honorable.  He also received a Purple Heart medal 
and a Purple Heart medal with Oak Leaf Cluster, as well as a 
Bronze Star Medal with "V" device for combat injuries and 
heroic conduct in the Republic of Vietnam during the Vietnam 
War.  Discharges from the re-enlistments were conditional.  

Finally, the appellant re-enlisted on February 16, 1982.  His 
preceding term of service expired on March 17, 1982. 

In July 1984, a general court-martial found the appellant 
guilty of several offenses, consisting of wrongfully and 
unlawfully receiving money as graft from several service 
members from September 1983 to November 1983.  The general 
court-marital members sentenced the appellant in October 1984 
to a reduction in rank, forfeiture of all pay and allowances, 
and discharge from service with a bad-conduct discharge.  
Pending appeal, he was placed on involuntary excess leave 
starting in December 1984.  The Board has identified several 
decisions by various courts, including two opinions from 1988 
and 1989 from the United States Army Court of Military Review 
and a 1990 summary disposition on an appeal to the United 
States Court of Military Appeals.  Because of privacy 
concerns, the Board will not publish the citations for these 
decisions.  See 38 U.S.C.A. § 5701 (West 2002).  In May 1990, 
after review by the Army Court of Military Review and by the 
Court of Military Appeals, the sentence was executed, 
including the bad-conduct discharge.  

The veteran filed an application with the Army's Board for 
Correction of Military Records (BCMR) in September 1990, 
seeking to correct his records to reflect his receipt of two 
Purple Heart medals from his active service in Vietnam in 
1970.  In March 1991, the Army BCMR corrected the veteran's 
service personnel records to reflect that he had received the 
Purple Heart medal and an Oak Leaf Cluster for the Purple 
Heart medal; he received a DD Form 215, correcting his DD 
Form 214.  

The record also shows that a prior attorney for the veteran 
filed an application for correction of military records with 
the Army's BCMR in September 1993.  The BCMR denied the 
veteran's application to upgrade his bad-conduct discharge in 
March 1995.  Subsequently, the veteran again sought to 
upgrade his bad-conduct discharge.  However, in a December 
1999 letter, the BCMR declined to reverse its earlier 
decision.  After another application from the veteran, the 
BCMR wrote in June 2003 that it was declining to take further 
action.   

In testimony before the Board in February 1998, the veteran 
clarified that he had never been incarcerated as a result of 
his general court-martial and bad-conduct discharge in 
service, despite earlier VA statements to the contrary.  He 
also stated that he had filed an appeal with a military 
court; however, he also stated that the deadline for further 
appeals had expired.  As noted above, the Board has 
identified several decisions by various courts, including two 
opinions from 1988 and 1989 from the United States Army Court 
of Military Review and a 1990 summary disposition on an 
appeal to the United States Court of Military Appeals.  The 
Board has also identified additional adverse actions by the 
BCMR on multiple requests by the veteran seeking to upgrade 
his bad-conduct discharge.

The veteran testified about various matters and injuries at 
his hearing before the Board in April 2005.  He also stated 
that prior VA statements had referred to a period of 
incarceration during service as a result of the general 
court-martial, even though he was in fact placed on 
involuntary excess leave as of December 1984 and never 
actually incarcerated, either in the general court-martial's 
sentence or in its execution.  The Board takes note of the 
veteran's correction.

The Board is bound by the service department's issuance of a 
bad-conduct discharge for the veteran's period of service 
from March 18, 1982, to May 31, 1990.  A service department 
determination as to an individual's service is binding on VA 
unless a reasonable basis exists for questioning it.  Manibog 
v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  As a matter of law, the veteran's bad-
conduct discharge is a bar to VA benefits for the period in 
question (and only for the period in question), that is, from 
March 18, 1982, to May 31, 1990.  Where, as here, the law, 
and not the evidence, is dispositive of the claim, the claim 
should be denied because of lack of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appellant's character of discharge for the period of 
service between March 18, 1982, and May 31, 1990, is a bar to 
VA benefits.


REMAND

Additional development is necessary with regard to the claims 
for an increased (initial) rating for service-connected 
residuals of a shell fragment wound with metallic density in 
soft tissues of posterior aspect of the left neck and for a 
compensable rating for service-connected residuals of a shell 
fragment wound of the left upper extremity.

As noted above, the veteran's service consists of several 
discrete periods of service.  The Board has affirmed the RO's 
determination that there is a bar to benefits based on his 
period of service from March 18, 1982, to May 31, 1990.

However, there is no bar to benefits based on injuries or 
diseases incurred in or aggravated during the veteran's 
honorable active service.  Indeed, service connection has 
been previously established for several disabilities, 
including a shell fragment wound of the left upper arm and 
residuals of a shell fragment wound with metallic density in 
soft tissues of posterior aspect of the left neck.  Those 
awards of service connection are based on disabilities 
incurred during the veteran's first several periods of active 
service, not on the last period of active service for which 
he received a bad-conduct discharge.  VA has evaluated the 
service-connected shell fragment wound residuals of the left 
neck and of the left arm under the criteria relating to 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 
(evaluating superficial painful scars) and 7805 (evaluating 
scars on the limitation of function of the affected part) 
(1991 and 2004).

In a July 1992 rating decision, the RO awarded service 
connection and a 0 percent rating for residuals of a shell 
fragment wound with metallic density in the soft tissues of 
the posterior aspect of the left neck.  The RO also denied 
service connection for "other neck condition," including 
residuals of an injury from a car accident in May 1982.  The 
veteran disagreed with that decision in May 1993, which is 
within one year of its issuance to him by the RO.  See 
38 U.S.C.A. § 7105(a), (b) (West 2002).  In his notice of 
disagreement, he contended that the rating reflected the scar 
on his neck, but not the shrapnel in his neck or the length 
of the left neck scar.  In other words, the veteran expressed 
a disagreement with the rating assigned to the service-
connected residuals of the shell fragment wound to the left 
neck.  Thereafter, the RO should have issued him a statement 
of the case (SOC).  38 U.S.C.A. § 7105(d) (West 2002).  
Ensuing correspondence from the RO to various individuals 
suggests that an SOC was being prepared, but the Board has 
not located any such SOC in the claims folder.  

In January 1996, in a rating decision that awarded service 
connection for post-traumatic stress disorder, the RO also 
characterized the non-service-connected neck condition as 
"residuals of a neck injury from a [car] accident to include 
degenerative disc disease of the cervical spine."  (Emphasis 
added.)  

In April 1996, the RO denied an increased (compensable) 
rating for the service-connected residuals of a shell 
fragment wound with metallic density in the soft tissue of 
the left neck.  

In September 1999, the RO denied service connection for 
osteoarthritis of the lumbar spine.  It also denied increased 
ratings for the service-connected residuals of shell fragment 
wounds of the left upper arm and of the left neck.  

In March 2000, the RO denied service connection for 
osteoarthritis of the lumbar spine and for degenerative joint 
disease of the cervical spine.  It also denied an increased 
(compensable) rating for the service-connected residuals of 
the shell fragment wound of the left upper extremity, but it 
increased to 10 percent the rating for the serviced-connected 
residuals of the shell fragment wound with metallic density 
in the soft tissue of the posterior aspect of the neck.

In October 2004, the RO issued a rating decision that denied 
increased ratings for the following service-connected 
disabilities:  residuals of shell fragment wound with 
metallic density in the soft tissue of the posterior aspect 
of the neck (now rated 10 percent); and residuals of shell 
fragment wound of the left posterior axillary region (now 
rated 0 percent).  In that decision, the RO also deferred 
consideration of the claim for service connection for a back 
disability pending disposition by the Board on the appeal 
involving the veteran's character of discharge.    

Of these issues, the one involving the rating for the 
service-connected residuals of a shell fragment wound with 
metallic density in the soft tissues of the left posterior 
neck has been pending since the RO's July 1992 rating 
decision.  The Board can discern no SOC that was ever issued 
by the RO with respect to this issue.  Therefore, the Board 
must remand this issue for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

In addition, at the April 2005 hearing before the Board, the 
veteran appeared to express disagreement with the 0 percent 
rating assigned to his service-connected residuals of a shell 
fragment wound of the left upper extremity (also 
characterized as residuals of shell fragment wound of the 
left posterior axillary region).  The transcript of that 
hearing is in writing and is dated within one year of the 
October 2004 rating decision that denied the veteran's claim 
for a compensable rating for the left upper extremity shell 
fragment residuals; it is sufficient as a notice of 
disagreement with respect to the October 2004 RO decision on 
that issue.  Therefore, the RO should issue the veteran an 
SOC on this issue as well.  See 38 U.S.C.A. § 7105(a), (b), 
(d); Manlincon, supra; see also Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993) (testimony at a hearing, once reduced to 
writing, can be construed as notice of disagreement).

However, before the RO issues an SOC on these two issues, 
additional evidentiary development is also needed.  As one 
can gather by a review of the claims folder, the veteran's 
claims are complex.  Service connection is in effect for 
residuals of a shell fragment wound of the left upper arm and 
for residuals of a shell fragment wound with metallic density 
in soft tissues of posterior aspect of the left neck.  Those 
awards of service connection are based on disabilities 
incurred during the veteran's first several periods of active 
service, not on the last period of active service for which 
he received a bad-conduct discharge.  However, the veteran 
contends that his neck and arm symptoms are greater than 
reflected by the assigned ratings.  

Service medical and personnel records document that the 
veteran received a shrapnel wound to his left neck and left 
arm in service, while in Vietnam.

In a July 1990 report, a non-VA doctor (Peter Holliday, M.D.) 
had been treating the veteran since September 1989 for a low 
back injury at work that was incurred during heavy lifting.  
After a myelogram had shown some debatable lumbar canal 
stenosis, the veteran had improved in his lumbar and neck 
areas.  However, he exacerbated his neck and low back problem 
in a car accident in November 1989, producing neck and right 
shoulder discomfort.  He was currently complaining of left 
arm and hand numbness, as well as in the left leg, calf, and 
foot.  The doctor noted a past medical history of several 
hospitalizations for cervical and lumbar spine complaints and 
a shrapnel injury to the left neck in Vietnam.  The diagnoses 
after testing included cervical canal stenosis and congenital 
lumbar canal stenosis.  

On VA general examination in October 1990, the examiner 
indicated that the veteran's 1970 shrapnel wounds had been 
appropriately managed and that the veteran had no residual 
symptomatology until six to eight months ago, when he started 
having some loss of function in his left upper extremity.  
Diagnoses included status post shrapnel wound to the left 
shoulder that was asymptomatic; status post shrapnel wound to 
the left anterior cervical spine with current symptomatology 
of weakness of the left upper extremity on the left; and 
possible cervical canal stenosis, multi-level disease.  The 
Board takes note of the specific diagnosis relating to the 
left neck shrapnel residuals; essentially, the examiner 
appears to ascribe left upper extremity weakness to the in-
service shrapnel wound.

VA medical records from 1991 refer to a low back injury in 
August 1989 as a result of heavy lifting by the veteran.  An 
April 1991 VA EMG report identified root compression in 
connection with bilateral upper extremity pain (left greater 
than right) ever since a rear-end car accident in October 
1989; he also had left S1 radiculopathy and left C6-C7 
radiculopathy.      

The record also reflects that in November and December 1991, 
the veteran underwent a laminectomy (lumbar decompression 
with bilateral foraminotomies at L3-4, L4-5, and L5-S1) for 
congenital lumbar stenosis with bilateral L4-5 rot 
compression, stenosis from L3 to S1; he had presented with 
worsening low back pain, radicular left leg pain and 
numbness, and loss of control of the left leg.  

In a July 1993 initial neurological consultation, a non-VA 
doctor (G.E. Kaufman, M.D.) noted that the veteran had had 
weakness, numbness, and intermittent electric shooting pains 
in his left arm ever since the Vietnam shrapnel injury.  He 
had had difficulty using the left arm and holding objects.  
The doctor noted that the veteran re-injured his low back in 
1989 and had worked until mid-1990, when he had numbness and 
weakness in both legs, as well as lumbar pain.  According to 
Dr. Kaufman, the veteran's back and leg symptoms had improved 
after the 1991 treatment (i.e., the laminectomy).  The main 
problem now involved the left arm.  

On VA X-ray in December 1994 to evaluate left arm pain, the 
X-ray report noted a small foreign body in the soft tissue of 
the mid-cervical region, as well as straightening of cervical 
lordosis secondary to positioning and/or muscular spasm and 
mild spondylosis with small marginal osteophyte of C6.

VA medical records from 1995 reflect treatment for early 
cervical spondylosis, with pain involving the neck and left 
shoulder; some records indicate that the neck pain was 
related to cervical spine degenerative joint disease with 
radiation to both arms.  

In this case, there is no direct medical evidence discussing 
what aspects of the veteran's neck and arm symptoms are 
attributable to the service-connected disabilities (that is, 
primarily the shell fragment wound residuals from Vietnam 
combat duty) and which neck and arm symptoms are attributable 
to non-service-connected sources.  The Board notes that the 
veteran was involved in several car accidents during his 
period of service covered by the bad-conduct discharge (i.e., 
between March 18, 1982, and May 31, 1990).  It is important 
to emphasize that the veteran does not allege that his 
current neck and arm symptoms are due to that latter period 
of service; he contends that his neck and arm symptoms are 
the result of the service-connected disabilities from Vietnam 
War combat shrapnel wounds.

Therefore, on remand, the veteran should be provided with an 
examination to assess the current nature and severity of his 
service-connected residuals of a shell fragment wound with 
metallic density in soft tissues of posterior aspect of the 
left neck and of the residuals of a shell fragment wound of 
the left upper extremity.  The examination must discuss the 
relationship, if any, of the veteran's current neck and left 
arm symptoms to his service-connected disabilities and to his 
non-service-connected disabilities (including any injuries 
sustained since March 1982).

Accordingly, these claims are REMANDED for the following 
actions:

1.  Schedule the veteran for VA 
examination(s) to assess the current 
nature and severity of his service-
connected residuals of a shell fragment 
wound with metallic density in soft 
tissues of posterior aspect of the left 
neck and of his service-connected 
residuals of a shell fragment wound of 
the left upper extremity.  Provide the 
examiner(s) with the claims folder and 
request that the examiner(s) review the 
claims folder, including all in-service 
and post-service medical records.  
Request that all necessary diagnostic 
tests be conducted in connection with 
the examination(s).  The examination 
report(s) must discuss the relationship, 
if any, of the veteran's current neck 
and left arm symptoms to his service-
connected disabilities and to his non-
service-connected disabilities 
(including any injuries sustained since 
March 1982).  The examiner(s) must 
specifically opine what, if any, current 
neck and arm symptoms are related to the 
service-connected residuals of a shell 
fragment wound with metallic density in 
soft tissues of posterior aspect of the 
left neck and to the service-connected 
residuals of a shell fragment wound of 
the left upper extremity.

2.  Then, readjudicate the claims for an 
increased rating for service-connected 
residuals of a shell fragment wound with 
metallic density in soft tissues of 
posterior aspect of the left neck (now 
rated 10 percent) and for a compensable 
rating for service-connected residuals 
of a shell fragment wound of the left 
upper extremity.  If either decision 
remains adverse to the veteran, provide 
him and his representative with an SOC 
and the appropriate opportunity to 
respond thereto.  Inform the veteran 
that the Board will not consider his 
appeal unless he files the necessary 
substantive appeal in a timely fashion 
after issuance of any SOC.  Thereafter, 
return the case to the Board for further 
review, as appropriate.

By this remand, the Board expresses no opinion as to the 
outcome on the merits.  The appellant has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat these claims expeditiously.  Claims 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


